DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the combination required in claim 2 of the sculptural slat of claim 1 “further comprising a light source” must be shown or the feature(s) canceled from the claim(s).  The drawings only seem to show a light source as part of the standard slat to which the sculptural slat is designed to attach to, but they don’t show the sculptural slat as having a light source as newly claimed.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional 
Claim Objections
Claim 9 is objected to because of the following informalities:  
- in line 3 of the claim, “each set of sculptural slats comprises at least one sculptural slat” appears redundant since ‘a set’ of something must be a group such that it must have at least two, therefore reciting that it must have “at least one” as claimed is redundant since it must have two to be a set such that this seems to be a redundant typo which should be removed.  For examining purposes below, the examiner is interpreting the ‘set’ to have at least two such that this limitation reciting “at least one” is redundant and moot in the scope.  Please correct.
- in line 7 of ‘page 4 of 9’ [annotated on the bottom of the page], after “a thickness” is missing a punctuation.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 2 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claim 2, the combination required in claim 2 of the sculptural slat of claim 1 “further comprising a light source” appears to be new matter as it is not disclosed in the original disclosure.  The drawings only seem to show a light source as part of the standard slat to which the sculptural slat is designed to attach to, but they don’t show the sculptural slat as having a light source as newly claimed; the original disclosure doesn’t seem to provide support for this new matter as claimed either. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 5, “the front and the back” provides a lack of proper antecedent basis.
Regarding claim 13, this claim depends from a cancelled claim.

Claim interpretation
Note that the term “planar” in “planar sheet” is being interpreted very broadly in line with the broadest reasonable interpretation in light of the disclosure and the claims, for example, the claimed “rigid planar sheet” is claimed to have curved edges along two axes [claim 1] in addition to having “one or both the top and the bottom comprise variable dimensions along a third axis”. To claim that such a structure is planar is extremely broad, therefore, the examiner is interpreting “planar sheet” significantly broadly as well.
Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3-7, 9, and 13-14 are rejected under 35 U.S.C. 102(a)(1) as anticipated by Berni (US 2723716); or, in the alternative, under 35 U.S.C. 103 as obvious over Berni (US 2723716) in view of Anti (US 844603).
Regarding claims 1 and 9, 
A sculptural slat structure (as depicted in Fig.'s 1 and 2) comprising: a slattable object (formed by 1 and each 9/10 ; see fig.’s 1 and 2) comprising a blind or louver (such a 12); at least two sets of sculptural slats (14; note that there are at least 4 so there are at least two sets, 2 and 2 = 4) inserted within the slattable object (as seen in fig. 1 and 7 for example; its within 9 and 10 and 1), wherein each set of sculptural slats comprises at least one sculptural slat (inherently a set has at least one since a set has 2), wherein each sculptural slat comprises a planar sheet (see interpretation of “planar” provided above) comprising four edges on two axes (note that 15 of the front-most edge has multiple sections with four edges along two axes as claimed), wherein each planar sheet comprises at least: a first longitudinal edge comprises a straight edge (as seen on the right side of fig. 6); a second longitudinal edge comprising a sculptural edge (as seen in on the left side of fig. 6), wherein the sculptural edge comprises, a curvilinear profile, a plurality of orthogonal profiles, or (emphasis on the ‘or’ clause, only one of these options in the ‘or’ clause need be taught by the prior art) a plurality of angular profiles (in this case, the left side of 14 in fig. 6 shows a plurality of orthogonal profiles for example), a first aligned edge (the upper-most edge as shown in fig. 6) located at an end of the first longitudinal edge and the second longitudinal edge (as depicted in Fig. 6 it extends between the longitudinal edges), a second aligned edge (the bottom-most edge as shown in fig. 6) located at an end of the first longitudinal edge and the second longitudinal edge that is opposite to the first aligned edge, wherein the first aligned edge and the second aligned edge are parallel (a direction along the thickness/height of each of the aligned edges are parallel to one another), and wherein the first longitudinal edge, the second longitudinal edge, the first aligned edge, and the second aligned edge each comprise a thickness (as seen in fig. 5, the thickness being the vertical dimension or height) a front (the left portion in fig.’s 5-7 for example) comprising a top of the planar sheet created by (this is being interpreted as the top being created by the following phrase) the first longitudinal edge, the second longitudinal edge, the first aligned edge, and the second aligned edge, a back (the right portion in fig.’s 5-7) comprising a bottom of the planar sheet created by the first longitudinal edge, the second longitudinal edge, the first aligned edge, and the second aligned edge (the bottom surface), a slattable object integration feature (such as at 16); a first functional zone (the zone including the slot 16 for example) within each planar sheet, wherein the first functional zone is configured to control [intended use] one or more ambient variables between a first environment and a second environment of each planar sheet (it controls it via cords 2); and a second functional zone (when looking at fig 6, extending from the left edge of 16 to the first longitudal edge at 15) of each planar sheet extending from the first functional zone to the first longitudinal edge or the second longitudinal edge, wherein the second functional zone is configured to [functional use] cast a first sculptural shadow onto one or more adjacent sculptural slats and surfaces in the first or second environments (it can ; and a slattable object integration mechanism (such as 2, 9 , or 10 for example) connecting each sculptural slat to the slattable object, wherein the slattable object integration mechanism connects to the slattable object integration feature of each sculptural slat (as depicted in Fig. 7; also note that when interpreted with the broadest reasonable interpretation, a first element is "connected to" a second element by way of one or more elements in between).

    PNG
    media_image1.png
    661
    465
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    605
    402
    media_image2.png
    Greyscale

However, if it is found unreasonable to consider the slats of Berni as planar, the examiner directs attention to Anti which teaches another planar slat as depicted in Fig. 4 or 12 as examples.  It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have provided the slat or slats of Berni as a rigid planar slat as taught by Anti in order to provide the predictable 

    PNG
    media_image3.png
    479
    396
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    543
    387
    media_image4.png
    Greyscale

Regarding claims 3, 4 and 13, these merely further narrow intended use language such that this limitation is taught by the prior art as applied.
Regarding claim 5, fig. 6 of Berni shows the front and back as parallel.
Regarding claim 6 the examiner takes Official Notice that it was old and well known to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to connect to structures with a snap mechanism, therefore it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have provided Berni with a snap mechanism in order to connect to the two slats.


The sculptural slat of Claim 1, wherein one or both the top and the bottom(as seen in Anti, 102 in fig. 12 creates a variable dimension along the bottom of the slat).  Note that it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have provided the modified Berni with this variable dimension section of Anti for sealing purposes.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 2 is rejected under 35 U.S.C. 103 as obvious over Berni and Anti as applied above, and further in view of Yordanova (US 20110126992).
(at 9) configured to [intended use] illuminate the slattable object when the sculptural slat is attached to the standard slat (see fig. 3).  It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to provide a slat such as found in Berni with a light source as taught by Yordanova in order to provide the predictable result of illuminating a space.


    PNG
    media_image5.png
    527
    373
    media_image5.png
    Greyscale
 
    PNG
    media_image6.png
    561
    376
    media_image6.png
    Greyscale

Claims 8 and 10 is rejected under 35 U.S.C. 103 as obvious over Berni and Anti as applied above, and further in view of Bayer (US 3049203).
Regarding claims 8 and 10, all of the elements have been discussed above except each of the at least two sets of slats comprise different shaped 


    PNG
    media_image7.png
    392
    615
    media_image7.png
    Greyscale

Response to Arguments
Applicant’s arguments with respect to claims 1-10 and 13-14 have been considered but are moot because the arguments do not apply to the current rejection, are not commensurate in scope with the rejection, and are not found persuasive.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Contact Information:
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL P CAHN whose telephone number is (571)270-5616.  The examiner can normally be reached on M-F 10-8.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KATHERINE MITCHELL can be reached on 5712727069.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/DANIEL P CAHN/          Primary Examiner, Art Unit 3634